FILED
                                                                         AUGUST 4, 2016
                                                                    In the Office of the Clerk of Court
                                                                  WA State Court of Appeals, Division Ill




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Involuntary Treatment      )
of                                              )         No. 33112-1-111
                                                )
AJ.t                                            )
                                                )
                                                )
                                                )         UNPUBLISHED OPINION
                                                )

        SIDDOWAY, J. -The trial court involuntarily committed A.J. to 180 days of

mental health treatment. A.J. appeals, arguing that (I) though his commitment has ended,

this case is not moot, (2) insufficient evidence supported the jury's verdict that he was

"gravely disabled", and (3) trial counsel provided ineffective assistance when he did not

object to a misleading jury instruction on the State's proper burden of proof. Finding no

error, we affirm.

                         FACTS AND PROCEDURAL HISTORY

        On June 29, 2014, A.J. was detained for involuntary mental health treatment at

Sacred Heart Medical Center. A.J. was detained because he had stopped taking his




        t For purposes of this opinion, the appellant's initials are used in place of his
name.
No. 33112-1-111
In re Involuntary Treatment ofA.J.


antipsychotic medications and had decompensated, becoming "agitated, confrontational,

religiously preoccupied, grandiose, paranoid, and delusional." Clerk's Papers (CP) at 33.

       About two weeks later, the Spokane County Superior Court committed A.J. to

Eastern State Hospital for 90 days for involuntary mental health treatment. Near the end

of the 90 days, Dr. Patricia Gunderson and Dr. Laura Seymour petitioned the court for an

order allowing up to 180 additional days of involuntary treatment for A.J. The doctors

alleged A.J. required continued hospitalization because he was gravely disabled as a

result ofhis mental disorder. A.J. requested a jury and the three-day trial was held in

early January 2014. During the trial, the State presented testimony from three witnesses

to support the involuntary commitment.

       Dr. Gunderson, a psychologist at Eastern State Hospital in Washington, testified

first. Dr. Gunderson evaluated A.J. on October 1, 2014. Because A.J. refused to speak

with Dr. Gunderson, she testified that the basis of her evaluation was A.J.'s "ward chart,"

which consisted of "all the documentation from his current admission, the assessments

when he first arrived, all the progress notes up to that time, treatment orders, [and] any

legal documents in the chart." Report of Proceedings (RP) at 46. Though at the time of

the evaluation Dr. Gunderson had not reviewed any past records or interviewed the staff

at Eastern State Hospital, she had done both by the time of trial.

       Dr. Gunderson testified to her conclusion that A.J. is schizophrenic. She stated

A.J.'s schizophrenia manifests in paranoid and grandiose delusions, such as believing that

                                              2
No. 33112-1-III
In re Involuntary Treatment ofA.J.


the government is after him, that his hospitalization is the result of a plot against him, and

that he once worked as an undercover operative for the FBI. She also testified that A.J.

has religious delusions and believes God and the devil speak to him and tell him to do

things. Dr. Gunderson stated A.J. has hallucinations and hears voices when he is not on

his medication. Finally, Dr. Gunderson testified that A.J. has a lack of insight into his

schizophrenia, and does not believe he has a mental illness or that he needs medications.

At times he also has poor hygiene.

       Dr. Gunderson stated that due to A.J.'s paranoia, she thought it would be difficult

for him to find housing if he were released. She also said that, based on A.J.'s history of

not taking his medication (even while in the hospital), she did not believe he would take

his medication if he were discharged. Consequently, Dr. Gunderson stated she believed

A.J. was gravely disabled and that, if released, he would be in danger of serious physical

harm because of his inability to provide for his essential needs of health and safety.

       Dr. Seymour, another psychologist at Eastern State Hospital, was the State's next

witness. Dr. Seymour was A.J.'s treating psychiatrist beginning in late August 2014, and

testified to meeting with him usually more than once a month. She stated this was A.J.' s

fourth hospitalization at Eastern State Hospital, and that he had been hospitalized at other

hospitals as well. Dr. Seymour evaluated A.J. the week before trial. She testified that the

basis of this evaluation was A.J.'s medical chart, part of his past records, discussions with

A.J.' s treatment team, and her own observations of him.

                                              3
No. 33112-1-111
In re Involuntary Treatment ofA.J.


       Dr. Seymour testified that A.J. suffers from chronic paranoid schizophrenia,

antisocial personality traits, and use of cannabis and methamphetamines. She testified to

the same symptoms as Dr. Gunderson: paranoia that the police are after him, an inability

to trust anybody, religious delusions, hallucinations, lack of insight into his mental illness

and need for medication, refusal to take his medication, and poor hygiene.

       Additionally, Dr. Seymour testified that without medication A.J. 's thought process

is, disorganized and he does not understand what is going on around him and often

misinterprets situations, believing that people are "out to get him." RP at 71. She said

the antisocial personality trait she saw most was his irritability, which she believed was

exacerbated by his substance use. She described an instance in the past year in which

A.J. was trying to obtain shelter at a homeless shelter. When he was refused admittance,

A.J. picked up a large two-by-four and wielded it at the staff. When the police arrived,

A.J. put down the two-by-four and picked up a sharp object and began threatening the

police with it. The police tased him, but A.J. then lunged at them and the police shot him

"many times." RP at 82.

       Though A.J.'s symptoms are not all resolved when he is on medication, Dr.

Seymour testified that when he is taking medication, the symptoms are much more

controlled. She said within the last year A.J. had achieved a baseline-an individual's

level of functioning under the maximum amount of treatment-under which he suffered




                                              4
No. 33112-1-III
In re Involuntary Treatment ofA.J.


only mild paranoia and delusions that did not interfere with his ability to obtain food and

shelter.

       Based on all of this information, Dr. Seymour testified that if A.J. were

discharged, she did not believe he would take his medication, and that without

medication he would have difficulty maintaining a routine and would be more susceptible

to using substances as a result. She also stated she believed his safety was at risk because

of his paranoia, as demonstrated by the altercation with the police. Finally, she said she

did not believe he would be capable of paying bills, obtaining housing, accessing his

social security, working with people to obtain housing or manage his finances, or

maintaining proper hygiene. Dr. Seymour opined that A.J. was gravely disabled, and that

if released, he would be unable to provide for his essential needs of health and safety.

       Michelle Wendt, a psychiatric social worker at Eastern State Hospital, was the

State's third and final witness. At the time of trial, Ms. Wendt was A.l's social worker

and part of his treatment team, and had been since August 28, 2014. Ms. Wendt testified

to seeing A.J. daily in the hall, and meeting with him on a weekly basis.

       Ms. Wendt testified that her discharge plan for A.J. was to place him in group

housing to ensure his daily needs of shelter, food, medications, and medical treatment

were met-needs she did not believe him capable of fulfilling on his own. Ms. Wendt

attempted to access group housing for A.J., but because A.J. has not consented to an

interview with the housing provider, she has been unable to obtain that housing. Ms.

                                             5
No. 33112-1-III
In re Involuntary Treatment ofA.J


Wendt stated A.J. expressed his intention to live with friends, but would not disclose any

information about the friends, and consequently, she was unable to verify that such a

placement would provide adequate mental health follow-up treatment for him. She also

discussed his difficulty interacting with others, which she felt would be a problem if he

were released. Based on this evidence, Ms. Wendt opined that A.J. would be unable to

meet his health and safety needs if he were discharged.

       At the close of the hearing, the court instructed the jury on the State's burden of

proof using a jury instruction almost identical to a Washington Pattern Jury Instruction.

The jury found A.J. gravely disabled and the court entered an order involuntarily

committing A.J. for up to 180 days at Eastern State Hospital. A.J. timely appeals.

                                        ANALYSIS

       A.J. appeals, arguing that (I) this appeal is not moot despite the fact that his

involuntary commitment has ended, (2) insufficient evidence supported the jury's finding

that he was gravely disabled, and (3) trial counsel provided ineffective assistance when

he did not object to a misleading jury instruction about the State's standard of proof.

Each argument is addressed in turn.

                                  1. This appeal is not moot

       A.J. argues that although his period of involuntary commitment has ended, this

appeal is not moot. An appeal is moot if the court can no longer provide effective relief.

Orwick v. City ofSeattle, 103 Wash. 2d 249, 253, 692 P.2d 793 (1984). "An individual's

                                              6
No. 33112-1-III
In re Involuntary Treatment ofA.J.


release from detention does not render an appeal moot where collateral consequences

flow from the determination authorizing such detention." In re Det. of MK., 168 Wn.

App. 621, 626, 279 PJd 897 (2012) (citing Born v. Thompson, 154 Wash. 2d 749, 762-64,

117 PJd 1098 (2005); Monohan v. Burdman, 84 Wash. 2d 922, 925, 530 P.2d 334 (1975)).

Because under chapter 71.05 RCW "the trial court is directed to consider, in part, a

history of recent prior civil commitments ... each order of commitment entered up to

three years before the current commitment hearing becomes a part of the evidence against

a person seeking denial of a petition for commitment." MK., 168 Wash. App. at 626

(footnote omitted) (citing RCW 71.05.012, .212, and .245). Accordingly, because each

commitment order has collateral consequences in subsequent petitions and hearings, the

issue is not moot. Id.; accord In re Det. of HN., 188 Wash. App. 744, 749-50, 355 PJd

294 (2015), review denied, 185 Wash. 2d 1005 (2016).

     2. Substantial evidence supports the jury's finding that A.J. was gravely disabled

       A.J. argues the State did not present sufficient evidence to support the jury's

finding that he was gravely disabled. "[I]nvoluntary commitment for mental disorders is

a significant deprivation of liberty which the State cannot accomplish without due

process oflaw." In re Det. ofLaBelle, 107 Wash. 2d 196, 201, 728 P.2d 138 (1986) (citing

Dunner v. McLaughlin, 100 Wash. 2d 832, 838, 676 P.2d 444 (1984); In re Harris, 98
Wash. 2d 276, 654 P.2d 109 (1982)). In fact, the United States Supreme Court has

characterized involuntary commitment as "a massive curtailment of liberty." Humphrey

                                             7
No. 33112-1-III
In re Involuntary Treatment ofA.J.


v. Cady, 405 U.S. 504, 509, 92 S. Ct. 1048, 31 L. Ed. 2d 394 (1972). Though "the State

has a legitimate interest under its police and parens patriae powers in protecting the

community from the dangerously mentally ill and in providing care to those who are

unable to care for themselves, ... mental illness alone is not a constitutionally adequate

basis for involuntary commitment." LaBelle, 107 Wash. 2d at 201. Accordingly, "a State

cannot constitutionally confine without more a nondangerous individual who is capable

of surviving safely in freedom by himself or with the help of willing and responsible

family members or friends." 0 'Connor v. Donaldson, 422 U.S. 563, 576, 95 S. Ct. 2486,

45 L. Ed. 2d 396 (1975).

       "Generally, under the [voluntary commitment] statute, RCW 71.05, persons may

be involuntarily committed for treatment of mental disorders if, as a result of such

disorders, they either ( 1) pose a substantial risk of harm to themselves, others, or the

property of others, or (2) are gravely disabled." LaBelle, 107 Wash. 2d at 201-02 (citing

RCW 71.05.020(1)(3), .150, .240, .280, .320). In this case, A.J. was involuntarily

committed under the gravely disabled standard. Under RCW 71.05.020(17),

       "Gravely disabled" means a condition in which a person, as a result of a
       mental disorder: (a) Is in danger of serious physical harm resulting from a
       failure to provide for his or her essential human needs of health or safety; or
       (b) manifests severe deterioration in routine functioning evidenced by
       repeated and escalating loss of cognitive or volitional control over his or
       her actions and is not receiving such care as is essential for his or her health
       or safety.




                                              8
No. 33112-1-III
In re Involuntary Treatment ofA.J.


An individual may be involuntarily committed ifhe is found gravely disabled under

either alternative (a) or (b). LaBelle, 107 Wash. 2d at 202.

       To satisfy the alternative (a) and show the individual "[i]s in danger of serious

physical harm resulting from a failure to provide for his or her essential human needs of

health or safety," RCW 7I.05.020(17)(a), "the State must present recent, tangible

evidence of failure or inability to provide for such essential human needs as food,

clothing, shelter, and medical treatment which presents a high probability of serious

physical harm within the near future unless adequate treatment is afforded." LaBelle, 107
Wash. 2d at 204-05. "[T]he failure or inability to provide for these essential needs must be

shown to arise as a result of mental disorder and not because of other factors." Id.

Where a 180-day commitment is at issue, the burden of proof is clear, cogent, and

convincing evidence, "which means the ultimate fact in issue must be shown by evidence

to be 'highly probable."' RCW 71.05.310; LaBelle, 107 Wash. 2d at 209.

       The State provided sufficient evidence to show A.J. was gravely disabled under

alternative (a). Dr. Gunderson testified that due to A.J.'s paranoia and resultant inability

to interact with others, it would be difficult for him to find housing. She also stated A.J.

has hallucinations when he does not take his medication, and that she did not believe he

would take it if he were discharged. This opinion was based on Dr. Gunderson's recent

(October 2014) evaluation of A.J.'s ward chart from his then-current admission.




                                              9
I
I'
!
!
II   No. 33112-1-111
     In re Involuntary Treatment ofA.J.
I
!
!
Ii          Dr. Seymour testified this was A.J.'s fourth hospitalization and that A.J. was
I    disorganized and often did not understand what was going on around him, something that
I
     fed into his misinterpretation of situations as plots against him. Dr. Seymour pointed to
I
     an example from within the past year (the police tasing and shooting him) of the actual

     physical harm that occurred as a result of A.J.' s paranoia. She also testified that, if

     released, A.J. would likely not take his medication, and would therefore have difficulty

     maintaining a routine, would be at increased risk for substance abuse, and would be

     unable to pay bills, obtain housing, access social security, or maintain proper hygiene.

            Finally, Ms. Wendt testified that, based on her direct weekly interactions with A.J.

     beginning in August 2014, she did not believe him capable of providing for his daily

     needs of shelter, food, medication, or medical treatment. The conclusion each of these

     witnesses came to was that, if released, A.J. would be in danger of serious physical harm

     because of his inability to provide for his basic needs of health and safety. This is

     sufficient evidence of A.J.' s recent inability to provide for his essential needs of health

     and safety to establish-under a clear, cogent, and convincing standard of proof-that

     A.J. was gravely disabled under the alternative (a).

            However, A.J. contends the expert testimony from the State's three witnesses

     cannot provide the basis for any findings of fact because the witnesses based their

     opinions on inadmissible evidence. A.J. cites Prentice Packing & Storage Co. v. United

     Pacific Insurance Co., 5 Wash. 2d 144, 164, 106 P.2d 314 (1940) in support ofthis

                                                   10
No. 33112-1-111
In re Involuntary Treatment ofA.J.


contention. But Prentice establishes no such rule. There, the court stated verdicts must

"rest upon testimony, and not upon conjecture and speculation." Id. at 164; accord

Davidson v. Municipality of Metro. Seattle, 43 Wash. App. 569, 575-78, 719 P.2d 569

(1986) (finding expert's opinion lacked factual basis where the expert assumed a variety

of facts for which no evidence existed in the record). This does not mean the evidence

underlying the expert's opinion must be admitted at trial in order for the opinion to form

the basis of the court's findings. See Grp. Health Coop. of Puget Sound, Inc. v. Dep 't of

Revenue, 106 Wash. 2d 391, 397-401, 722 P.2d 787 (1986) (finding expert's testimony was

properly admitted where it was not based solely on conjecture and speculation, and where

opposition had ample opportunity to cross-examine him and present its own expert

testimony). If specialized knowledge will help the jury to determine a fact in issue, an

expert may testify to his or her opinion so long as he or she bases that opinion on facts or

data that are of the type reasonably relied on by experts in that field. ER 702, 703. Those

facts or data do not need to be admissible in evidence. ER 703; see LaBelle, 107 Wash. 2d

at 209-11 (finding substantial evidence for an involuntary commitment order where the

only evidence was expert testimony from one doctor); In re Det. of Marshall, 122 Wn.

App. 132, 90 P.3d 1081 (2004), ajf'd, 156 Wash. 2d 150, 125 P.3d 111 (2005).

       In this case, each witness testified to A.J.' s mental state, which required

specialized knowledge and experience. Both Dr. Gunderson and Dr. Seymour testified

the records they relied on in forming their opinions were the type reasonably relied on by

                                              11
No. 33112-1-111
In re Involuntary Treatment ofA.J.


experts in their particular field. Furthermore, Ms. Wendt, who had direct weekly contact

with A.J., testified her opinion was based on her own personal observation of A.J. The

testimony complied with ER 702 and 703 and was sufficient to allow the jury to find A.J.

gravely disabled.

                 3. A.J. 's trial counsel did not provide ineffective assistance

       A.J. argues his trial counsel provided ineffective assistance when he allowed the

court to provide the jury with an instruction that essentially misstated the State's burden

of proof.

       The challenged jury instruction-which is almost identical to WPI 360.06 1-

defined the clear, cogent, and convincing standard of proof:

               Instruction No. 4: Eastern State Hospital is the petitioner, and has the
       burden of proving each element of its case by clear, cogent and convincing
       evidence. Clear, cogent and convincing evidence exists when the element
       has been shown by the evidence to be highly probable.
               Proof by clear, cogent and convincing evidence requires a greater
       showing than is required under the preponderance of the evidence standard
       that is used in many other civil cases. Preponderance of the evidence exists
       when an element has been shown to be more probably true than not true.
               On the other hand, proof by clear, cogent and convincing evidence
       does not require as great a showing as is required under the reasonable
       doubt standard used in criminal cases. Reasonable doubt means such a


       1
         6A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:
CIVIL 360.06 (6th ed. 2012) (WPI). There are two minor differences between the
instruction given and the pattern instruction. Those differences are both in the last
sentence of the third paragraph: "Reasonable doubt means such a doubt as exists in the
mind of a reasonable person after fully, fairly, and carefully considering all the evidence
or lack of evidence." WPI 360.06 (emphasis added).

                                             12
No. 33112-1-111
In re Involuntary Treatment ofA.J.


       doubt as would exist in the mind of a reasonable person after fully, fairly
       and carefully considering all of the evidence or lack of evidence.
              Preponderance of the evidence and beyond a reasonable doubt are
       defined here solely to aid you in understanding the meaning of clear, cogent
       and convincing evidence.

RP at 155.

       Specifically, A.J. argues that by using the criminal reasonable doubt standard for

comparison without stating it requires the jury to find an element "beyond" a reasonable

doubt, the instruction misled the jury into thinking that under the reasonable doubt

standard, a jury could convict a criminal defendant even if it had a reasonable doubt. A.J.

argues that because this lowered the criminal reasonable doubt standard offered as a

comparison, it also lowered what the jury perceived the clear, cogent, and convincing

standard to be-effectively lowering the State's burden of proof. 2


       2A.J. proposes the following instruction:
              Eastern State Hospital is the petitioner, and has the burden of
      proving each element of its case by clear, cogent, and convincing evidence.
      Clear, cogent, and convincing evidence exists when the element has been
      shown by the evidence to be highly probable.
              Proof by clear, cogent, and convincing evidence requires a greater
      showing than is required under the preponderance of the evidence standard
      that is used in many other civil cases. Preponderance of the evidence exists
      when an element has been shown to be more probably true than not true.
              On the other hand, proof by clear, cogent, and convincing evidence
      does not require as great a showing as is required under the "beyond a
      reasonable doubt" standard used in criminal cases. In a criminal case, the
      State has the burden ofproving each element of a crime beyond a
      reasonable doubt. Reasonable doubt means such a doubt as exists in the
      mind of a reasonable person after fully, fairly and carefully considering all
      of the evidence or lack of evidence.

                                            13
No. 33112-1-III
In re Involuntary Treatment ofA.J.


       To demonstrate ineffective assistance of counsel a defendant must prove that

counsel's representation was deficient, and that such deficient representation prejudiced

the defendant. State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995)

(citing State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987)). The claim fails if

the defendant fails to satisfy either prong. Thomas, 109 Wash. 2d at 226. There is a strong

presumption that counsel performed effectively. Strickland v. Washington, 466 U.S. 668,

689, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A claim of ineffective assistance of

counsel is a mixed question of law and fact and is reviewed de novo. State v. Suther by,

165 Wash. 2d 870, 883, 204 P.3d 916 (2009).

       A.J. cannot establish that counsel's representation was deficient. It is not deficient

representation to fail to object when the court gives the jury a pattern jury instruction.

See State v. Studd, 137 Wn.2d 533,551,973 P.2d 1049 (1999) (finding counsel was not

ineffective for proposing a then-unquestioned pattern jury instruction). However, though

we find counsel provided effective representation, A.J.'s suggestion that the instruction

could be improved is well taken. The Washington Pattern Instructions Committee should

consider revising the instruction to make clear that under the reasonable doubt standard



              Preponderance of the evidence and beyond a reasonable doubt are
       defined here solely to aid you in understanding the meaning of clear,
       cogent, and convincing evidence.
Br. of Appellant at 27-28 (suggested alterations italicized).



                                              14
No. 33112-1-111
In re Involuntary Treatment ofA.J


the jury must find the essential facts beyond a reasonable doubt.

       We affirm.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




                                             15